Case 5:16-cv-10444-JEL-MKM ECF No. 754 filed 01/24/19        PageID.20755   Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


In re Flint Water Cases                Civil Action No. 5:16-cv-10444-JEL-MKM

                                       Hon. Judith E. Levy

______________________________________________________________________

              NOTICE OF MDEQ DEFENDANT ADAM ROSENTHAL’S
        JOINDER IN MDEQ EMPLOYEE DEFENDANTS’ PROPOSED AGENDA
         ITEMS FOR THE FEBRUARY 6, 2019 STATUS CONFERENCE [#745]

      NOW COMES MDEQ Defendant, Adam Rosenthal, by and through his attorneys,

James Burdick and Lisa Dwyer, and hereby joins in MDEQ Defendants’ Proposed Agenda

Items for the February 6, 2019 Status Conference.

                                              Respectfully submitted,

                                               /s/ Lisa Dwyer
                                              Lisa Dwyer
                                              LAW OFFICE OF LISA DWYER, PLLC
                                              Attorney for Adam Rosenthal
                                              400 Monroe Street, Suite 280
                                              Detroit, Michigan 48226
                                              313.962.0000

                                               /s/ James W. Burdick (w/consent)
                                              James W. Burdick
                                              BURDICK LAW, PC
                                              Attorney for Defendant Adam Rosenthal
                                              17600 S. Telegraph Road, Suite 300
                                              Bloomfield Hills, Michigan 48302
                                              248.335.5000
Dated: January 24, 2019
Case 5:16-cv-10444-JEL-MKM ECF No. 754 filed 01/24/19             PageID.20756      Page 2 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


In re Flint Water Cases                   Civil Action No. 5:16-cv-10444-JEL-MKM

                                          Hon. Judith E. Levy

______________________________________________________________________


                                CERTIFICATE OF SERVICE

       This is to certify that on 24 January 2019 the foregoing document was filed in

accordance with the Court’s Electronic Filing Guidelines. Notice of Electronic Filing of this

document will be sent to all parties by operation of the Court’s electronic filing system.


                                          By: /s/ Lisa Dwyer




                                               2
